IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,068-01


                      EX PARTE VICTOR EUGENE BAILEY, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2011CR4772-W1 IN THE 175TH DISTRICT COURT
                            FROM BEXAR COUNTY


        Per curiam. YEARY , J., not participating.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to forty years’ imprisonment. The Fourth Court of Appeals affirmed his

conviction. Bailey v. State, No. 04-14-00582-CR (Tex. App. — San Antonio, February 25, 2015)

(not designated for publication).

        On May 12, 2016, this Court received Applicant’s pro se application for writ of habeas

corpus pursuant to Article 11.07 of the Texas Code of Criminal Procedure. On May 27, 2016, this

Court granted Applicant’s first request for an extension of time before ruling on his habeas
                                                                                                      2

application, giving him until June 24, 2016 to submit supplemental materials. However, on June

15, 2016, nine days before the end of the extension period granted by this Court, Applicant’s

application was denied without written order.

       Because this disposition was premature, on July 27, 2016, this Court withdrew the premature

disposition of Applicant’s habeas application and granted him an extension until August 26, 2016

to submit his supplemental materials for this Court’s consideration. However, this Court’s order did

not specifically state that such supplemental materials must be filed in the district court.

       On August 22, 2016, and November 14, 2016, this Court received supplemental filings from

Applicant, which included additional grounds for review. The additional grounds for review were

not submitted on the Article 11.07 habeas form, and were not filed in the district court but were filed

directly with this Court.

       Because Applicant’s submission of supplemental materials directly to this Court may be the

result of the lack of specific instructions in this Court’s original order, Applicant should have the

opportunity to re-submit his supplemental materials to the district court. Any additional or

supplemental grounds for review must be submitted on the Article 11.07 habeas form. Applicant

must file all supplemental materials in the district court within 30 days of this order. A supplemental

transcript containing all supplemental materials submitted by Applicant, along with the trial court's

supplemental findings of fact and conclusions of law, shall be forwarded to this Court within 60 days

of the date of this order. Any extensions of time must be requested by the trial court and shall be

obtained from this Court.



Filed: February 1, 2017
Do not publish